BROCK, Judge.
Defendant assigns as error that the trial judge denied his motion for mistrial. Defendant argues that he was prejudiced by the questions propounded to him on cross-examination.
An examination of the record on appeal reveals that of the seventeen exceptions, which are grouped under defendant’s sole assignment of error, thirteen exceptions are to the Court’s action in sustaining defendant’s objection to a question propounded by the solicitor. Only three of defendant’s objections were overruled, and he offers us no reason as to why these *234three rulings were error. The seventeenth exception is to the denial of his motion for mistrial.
We note that defendant waited until after the jury verdict, the judgment, and the appeal entries, before lodging his motion for mistrial. A motion for mistrial after verdict and judgment comes too late. The proper motion would be a motion to vacate the judgment, set aside the verdict, and order a new trial. In any event, the motion in this case was addressed to the discretion of the trial judge and his ruling will not be disturbed. There was no showing of abuse of discretion.
The State’s evidence of defendant’s guilt of the offense with which he was charged was unequivocal. Upon the whole record, we conclude there was no prejudicial error.
No error.
Chief Judge Mallard and Judge Campbell concur.